By JUDGE RICHARD J. JAMBORSKY
The matter is before the Court on the motion of Krishan K. Sahgal (defendant) for leave to amend his answer and counterclaim to include a cause of action for specific performance. Bill Page Toyota, Inc. (plaintiff) objects to the defendant’s motion. After hearing argument on December 7, 1990, the Court took the matter under advisement and now denies the defendant’s motion.
The plaintiff filed a Warrant In Debt against the defendant which sought recovery of the unpaid balance on a contract for the purchase of a 1990 Toyota Corolla in the General District Court of Fairfax County. The defendant subsequently filed his answer and counterclaim on June 8, 1990. The defendant’s counterclaim did not seek specific performance of the contract but did ask for damages in the amount of $5,000.00. The Honorable James Waters awarded judgment in the amount of $4,000.00 to the plaintiff and dismissed the defendant’s counterclaim. The defendant filed an appeal to this Court and now seeks to amend his answer and counter-claim to include a cause of action for specific performance.
The defendant contracted with the plaintiff to purchase a 1990 Corolla for $12,729.94. The defendant cannot plausibly argue that the General District Court would have had *63jurisdiction to order the specific performance of the contract by the plaintiff. See Va. Code Ann. § 16.1-77 (Supp. 1990). On appeal from the General District Court, the jurisdiction of this Court is derivative with respect to both amount and subject matter. Stacy v. Mullins, 185 Va. 837, 840-44, 40 S.E.2d 265, 266-68 (1946); Addison v. Salyer, 185 Va. 644, 651-52, 40 S.E.2d 260, 264 (1946). Therefore, the Court has no jurisdiction to allow the defendant to amend his answer and counterclaim to include a cause of action for specific performance. Additionally, the court believes that the defendant’s amendment to the counterclaim is not the type of amendment sanctioned under Section 16.1-114.1 of the Code of Virginia. Va. Code Ann. Section 16.1-114.1 (1988). See also, National Surety Corp. v. Commonwealth Ford, Inc., 11 Va. Cir. 311, 313 (1965).
The defendant’s motion for leave to amend his answer and counterclaim to include a cause of action for specific performance is denied.